Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 1 of 17 PageID #: 18




                         Exhibit 1
     Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 2 of 17 PageID #: 19




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

_________________________________
                                  )
UNITED STATES OF AMERICA,         )
                                  )
                  Plaintiff,      )
                                  )                   Civil Action No. ________________
      v.                          )
                                  )
TALLAHATCHIE COUNTY, AND          )
TALLAHATCHIE SHERIFF,             )
IN HIS OFFICIAL CAPACITY          )
                                  )
                  Defendants.     )
_________________________________ )

  SETTLEMENT AGREEMENT BETWEEN THE UNITED STATES OF AMERICA
 AND TALLAHATCHIE COUNTY AND THE TALLAHATCHIE COUNTY SHERIFF,
                    IN HIS OFFICIAL CAPACITY

I.     INTRODUCTION

       1.      This Settlement Agreement (“Agreement”) is entered into between Plaintiff

 United States of America (“United States”), through the Department of Justice, and Defendants

 Tallahatchie County and the Tallahatchie County Sheriff, in his official capacity (collectively,

 “Tallahatchie County or Defendants”), which are governmental bodies established pursuant to

 the laws of Mississippi. Plaintiff and Defendants are referred to hereinafter as the “Parties.”

       2.      This Agreement resolves the issues raised by the United States in a Complaint

 which will be filed against the Defendants in the United States District Court for the Northern

 District of Mississippi following the United States’ receipt from the Equal Employment

 Opportunity Commission (“EEOC”) of a charge of discrimination timely filed against

 Tallahatchie County regarding discrimination in pay based on race by its Sheriff’s Office.


{D1604556.1}                                     1
      Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 3 of 17 PageID #: 20




       3.      In its Complaint, the United States alleges Defendants violated Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended, (“Title VII”), by

discriminating against black Deputy Sheriffs Rodzinski Weekly, John Page, Perry Herron, and

Willie A. Booker, Jr. (“Claimants”), on the basis of their race, by paying them at lower rates than

white Deputy Sheriffs. The Defendants deny these allegations.

II.    RECITALS

       4.      The allegations of the United States against Tallahatchie County are set forth in

detail in its Complaint.

       5.      The Parties agree that this controversy should be resolved without further

proceedings or an evidentiary hearing.

       6.      The Parties agree that all statutory prerequisites to the filing of the Complaint by

the United States have been met.

       7.      To avoid the delay, uncertainty, inconvenience, and expense of protracted

litigation of the United States’ claims and in consideration of the mutual promises and

obligations set forth below and, in consideration for the payment to each Claimant who executes

the Release (Appendices A or B, as relevant), as referenced in Paragraph 28, below, the Parties

agree to the material terms and conditions of this Agreement. The Defendants’ agreement to

these terms and conditions should not and is not to be construed as an admission of liability of

any of the allegations contained in the United States’ lawsuit.




{D1604556.1}                                     2
       Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 4 of 17 PageID #: 21




III.    TERMS AND CONDITIONS

        A.     DEFINITIONS

        8.      “Day” or “days” refer to calendar days, not business days, unless otherwise

stated. If any deadline referenced in this Agreement should fall on a weekend or federal holiday,

the deadline shall be moved to the next business day.

        9.          “Effective Date” refers to the date of the signature of the last signatory to this

Agreement.

        B.     GENERAL INJUNCTIVE & EQUITABLE RELIEF

               i.     Anti-Discrimination and Non-Retaliation

        10.    Tallahatchie County will not engage in any act or practice that discriminates

against any Tallahatchie County employee on the basis of race in violation of Title VII.

        11.    To the extent proscribed by Title VII, Tallahatchie County shall not discriminate

against any person because that person participated in or cooperated with the United States’

investigation of Tallahatchie County, participated in the litigation of this case, complained about

or opposed the challenged employment practices, or received or sought relief or otherwise

benefitted under this Agreement.

              ii.     Implementation of Policy Governing Pay and Adjustment of Pay Rates

        12.    Tallahatchie County agrees to adopt and implement a pay policy for Deputy

Sheriffs that on its face, and through its application, ensures no discrimination against black

Deputy Sheriffs, based on their race, regarding their pay and pay rates (“Pay Policy”).




{D1604556.1}                                         3
     Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 5 of 17 PageID #: 22




       13.     Consistent with the adoption and implementation of the Pay Policy, Tallahatchie

County shall adjust current Deputy Sheriff pay rates, as necessary, to ensure no discrimination

against black Deputy Sheriffs, based on their race, regarding their pay and pay rates.

       14.     Prior to implementing the Pay Policy and adjusting pay rates for its Deputy

Sheriffs, Tallahatchie County agrees to submit its proposed Pay Policy and pay rates for Deputy

Sheriffs to the United States for comment and objection, if any.

       15.     Upon request of the United States, Tallahatchie County will produce additional

documents and information relating to implementation of the Pay Policy and adjusted pay rates.

       16.     Within fifteen (15) days of the Effective Date of this Agreement, Tallahatchie

County agrees to submit to the United States for review, any outstanding information requested

by the United States relating to its review of Tallahatchie County’s proposed Pay Policy and pay

rates of Deputy Sheriffs. Tallahatchie County shall submit further responses within fifteen (15)

days of any additional requests for information from the United States. These deadlines may be

extended by agreement if warranted by the circumstances.

       17.     Within sixty (60) days of receiving all outstanding requested information relating

to Tallahatchie County’s proposed Pay Policy and pay rates for Deputy Sheriffs, the United

States will provide Tallahatchie County with its comments, proposed modifications, or

objections, if any, to Tallahatchie County’s proposed Pay Policy and pay rates.

       18.     Within thirty (30) days of Tallahatchie County’s receipt of any comments,

proposed modifications, or objections by the United States, Tallahatchie County and the United

States will use their best efforts to resolve any disputes regarding the proposed Pay Policy and

pay rates for Deputy Sheriffs. If no agreement is reached over the Pay Policy and pay rates for


{D1604556.1}                                     4
     Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 6 of 17 PageID #: 23




the Deputy Sheriffs, the United States, without opposition from Tallahatchie County, may file a

motion requesting the withdrawal of dismissal of, and to reinstate, the case.

       19.     The final Pay Policy and pay rates for Deputy Sheriffs, consistent with this

Agreement, shall be implemented within ten (10) days of confirmation from the United States

that it has no further comments, proposed modifications, or objections, or Court resolution,

whichever is later.

       20.     Within ten (10) days of implementing the new Pay Policy, Tallahatchie County

will distribute a copy of the Pay Policy to all Tallahatchie County Deputy Sheriffs employed by

the County and inform each Deputy Sheriff in writing of their pay rate under the new Pay Policy.

       21.     Tallahatchie County will request that each current Deputy Sheriff employee sign

an acknowledgement that he or she has received the Pay Policy and has been advised of his or

her pay rate under the Pay Policy within ten (10) days of the employee’s receipt of the Pay

Policy and pay rate. For any Deputy Sheriff employee who is on personal, sick, administrative

or other leave at Tallahatchie County at the time the Pay Policy and pay rate information is

distributed, Tallahatchie County shall provide a copy of the Pay Policy along with notification of

the employee’s pay rate, within fifteen (15) days of his/her return to work and will request this

acknowledgement no later than ten (10) days after distribution of the policy. Tallahatchie

County will document in writing, a copy of which will be placed in the employee’s personnel

file, any instances in which an employee refuses to sign an acknowledgement. Such refusal shall

not be considered a violation of any county policy and may not be subject to discipline.

Tallahatchie County will further provide a copy of the Pay Policy and rate of pay information to

each new Deputy Sheriff hired after the adoption of the Pay Policy within fifteen (15) days of the


{D1604556.1}                                     5
     Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 7 of 17 PageID #: 24




employee’s hire date. Tallahatchie County will request that each new Deputy Sheriff employee

hired after the adoption of the Pay Policy sign an acknowledgement that he/she has received the

Pay Policy and rate of pay that is being offered by the County, no later than ten (10) days after

his/her receipt of that information. Tallahatchie County will document in writing, a copy of

which will be placed in the employee’s personnel file, any instances in which a new hire refuses

to sign an acknowledgement. Such refusal shall not be considered a violation of any county

policy and may not be subject to discipline.

       22.     Within ten (10) days of any change in a rate of pay for a Deputy Sheriff, or within

ten (10) days of a request from a Deputy Sheriff for confirmation regarding his or her rate of pay,

Tallahatchie County shall inform the Deputy Sheriff, in writing, of the change or rate of pay.

       23.     Within ten (10) days of receipt of any acknowledgement forms signed by current

Deputy Sheriffs and for any Deputy Sheriffs hired by the County within six months of the

signing of this Agreement, as outline in Paragraph 21, Tallahatchie County shall provide copies

to the United States.

       24.     Tallahatchie County shall provide to the United States a copy of all notifications

and documents outlined in Paragraphs 20 and 22 of this Agreement.

       C.      MONETARY RELIEF

       25.     In settlement of the United States’ claims for relief, Tallahatchie County shall

offer back pay compensation to four Claimants totaling $53,200, that is to be distributed among

the four Claimants as follows:

               a.   Rodzinski Weekly: $21,500

               b. John Page: $5,000


{D1604556.1}                                     6
    Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 8 of 17 PageID #: 25




               c. Perry Herron: $9,700

               d. Willie A. Booker, Jr.: $17,000

      26.      Tallahatchie County shall deduct from the back pay amounts, specified in

Paragraph 25, each individual Claimant’s share of all appropriate taxes and other statutory

withholdings. Tallahatchie County shall separately pay its share of any Social Security tax and

other applicable employer-side federal, state, and local taxes, costs, and expenses due on back

pay, and shall not deduct its share of such taxes, costs, or expenses from the amount paid to

each Claimant.

      27.      Tallahatchie County shall make all necessary employer pension contributions

related to the back pay compensation for all Claimants currently enrolled in the state pension

system, which includes John Page, Rodzinski Weekly, and Perry Herron. The employer

pension contributions shall not be deducted from the back pay compensation in Paragraph 25.

Any required employee pension contributions related to the back pay compensation in

Paragraph 25 will be deducted from the checks for Mr. Weekly and Mr. Herron.

      28.      To receive relief under this Agreement, a Claimant must execute a Release of

Claims form and return it to Tallahatchie County. A copy of the Release to be signed by John

Page, Perry Herron, and Willie A. Booker, Jr., is attached hereto as Appendix A, and a copy of

the Release to be signed by Rodzinski Weekly is attached hereto as Exhibit B. Both Releases

are incorporated into this Agreement by reference.

      29.      Tallahatchie County shall notify each Claimant of the monetary compensation

being offered under the terms of this Agreement within ten (10) days of the Effective Date of

this Agreement by mailing to him, a copy of this Agreement, a copy of the relevant Release of


{D1604556.1}                                   7
    Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 9 of 17 PageID #: 26




Claims Form set forth in Appendix A or B, and a copy of the Notice Letter set forth in

Appendix C, and any withholding forms or other documents that are necessary for Tallahatchie

County to comply with its withholding obligations under law or are otherwise needed for

Tallahatchie County to process payment to the Claimants. At the same time Tallahatchie

County sends the Notice Letter to the Claimants, it shall provide the United States a copy of the

Notice Letter and a copy of the Release of Claims Form. The Notice Letter will advise the

Claimants that in order to accept the monetary compensation being offered, the Claimant must

execute the Release of Claims Form and other enclosed documents necessary to process

payment and return them to Tallahatchie County by hand, electronic mail, or US Mail

(postmarked), within thirty (30) days of receipt of the Notice Letter and Release of Claims

Form, unless he can demonstrate good cause for his failure to do so.

      30.      Within ten (10) days of receipt of a Claimant’s executed Release of Claims Form,

Tallahatchie County shall mail to the Claimant a check made payable to the Claimant in the

amount set forth in Paragraph 25, less any applicable withholdings discussed in Paragraphs 26

and 27. At the time of payment, Tallahatchie County shall provide the Claimant with a

document reflecting the amount paid and any amounts withheld from the monetary settlement.

Within the time required by law, Tallahatchie County shall issue to the Claimant all appropriate

Internal Revenue Service (“IRS”) forms reflecting the amounts paid to the Claimant and the

amounts withheld by Tallahatchie County, including issuing to the Claimant a W-2 wage and

tax statement for the amount attributable to back pay.

      31.      At the same time Tallahatchie County sends the Claimant the check discussed in

Paragraphs 25-27, it shall provide to the United States a copy of the executed Release of Claims


{D1604556.1}                                   8
      Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 10 of 17 PageID #: 27




Form, a copy of the check, and a copy of all documents sent to the Claimant reflecting the

amount paid and any amounts withheld.

IV.     DISPUTE RESOLUTION

        32.    The United States and Tallahatchie County will attempt in good faith to resolve

informally any differences regarding interpretation of or compliance with this Agreement prior to

initiating any Court action.

        33.    If either Party believes that there has been a failure by the other Party to perform

in a timely manner any act required by this Agreement, or otherwise to act in conformance with

any provision thereof, whether intentionally or not, the first Party will notify the other Party in

writing of the concerns about breach and the Parties will attempt to resolve those concerns in

good faith. Unless otherwise expressly agreed in writing, the responding Party shall have twenty

(20) days from the date the first Party provides notification of any alleged or actual breach of this

Agreement to cure the breach, unless such breach cannot be cured using reasonable efforts in

such period, in which case the responding Party will begin undertaking the curing of such breach

within such period and will diligently pursue such cure. If the Parties are unable to resolve a

dispute over whether the other Party has breached the Agreement, either Party may file a civil

action to enforce the Agreement. The Parties agree that the United States District Court for the

Northern District of Mississippi is the proper venue to enforce this Agreement and that they may,

in any action to enforce this Agreement, seek to have that Court impose any remedy authorized

at law or equity.




{D1604556.1}                                      9
      Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 11 of 17 PageID #: 28




V.      MODIFICATION OF THE AGREEMENT

        34.    This Agreement constitutes the entire agreement and all commitments between

the United States and Tallahatchie County.

        35.    The United States and Tallahatchie County may agree to modifications of the time

limits for the specific performance of the non-monetary provisions set forth in this Agreement.


VI.     OTHER GENERAL PROVISIONS

        36.    The United States may review Tallahatchie County’s compliance with this

Agreement, within the time frame permitted for enforcement with the Court or within six (6)

months from the date of signature of the Agreement, whichever is longer, and accordingly, will

have the right to inspect and copy any documents related to Tallahatchie County’s compliance

with this Agreement upon fifteen (15) days written notice to Tallahatchie County.

        37.    All documents required to be delivered to the United States under this Agreement

shall be sent via electronic mail to Lori Kisch (at lori.kisch@usdoj.gov) and Sara Safriet (at

sara.safriet@usdoj.gov).

        38.    The Parties will bear their own costs, expenses, and attorneys’ fees in this action,

including the costs of compliance or monitoring.

        39.    This Agreement may be executed in multiple counterparts, each of which together

shall be considered an original but all of which shall constitute one agreement. Facsimiles of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.

        40.    Each Party and signatory to this Agreement represents that it freely and

voluntarily enters into this Agreement without any degree of duress or compulsion.



{D1604556.1}                                    10
     Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 12 of 17 PageID #: 29




       41.     This Agreement is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Agreement is the United States District

Court for the Northern District of Mississippi. For purposes of construing this Agreement, this

Agreement shall be deemed to have been drafted by all Parties to this Agreement and shall not,

therefore, be construed against any Party for that reason in any subsequent dispute. This

Agreement constitutes the complete agreement among the Parties and supersedes all prior

agreements, representations, negotiations, and undertakings not set forth or incorporated herein.

This Agreement may not be amended except by written consent of all of the Parties.

       42.     The undersigned representatives of Plaintiff and Defendant and their counsel

represent and warrant that they are fully authorized to execute this Agreement on behalf of the

persons and entities indicated below.

       43.     This Agreement is binding on all Parties, successors, transferees, heirs, and

assigns.

       44.     The Parties agree that this Agreement, including all the terms and conditions of

this compromise settlement and any additional agreements relating thereto, may be made public

in their entirety, and the Parties expressly consent to such release and disclosure pursuant to the

Privacy Act of 1974, 5 U.S.C. § 552a.

       45.     Should any provision of this Agreement be declared or determined by any court to

be illegal or invalid, the validity of the remaining parts, terms or provisions shall not be affected

thereby, and said illegal or invalid part, term or provision shall be deemed not to be a part of this

Agreement.




{D1604556.1}                                     11
     Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 13 of 17 PageID #: 30




       46.     The Parties agree that they will not, individually or in combination with another,

seek to have any court declare or determine that any provision of this Agreement is illegal or

invalid.

       47.     This Agreement resolves all claims and disputes between the Parties related to the

issues raised in the United States Complaint. The Parties agree the obligations created by this

Agreement survive the execution of the Release. The Parties agree that, in consummation of this

Agreement, the United States will file the Complaint with the Court, and, immediately after that,

the Parties will file a Joint Motion for Dismissal with the Court, under Rule 41(a)(2) of the

Federal Rules of Civil Procedure. The Parties further agree that the proposed Dismissal Order to

be attached to their Joint Motion for Dismissal will provide that the Complaint initially be

dismissed without prejudice, and then be dismissed with prejudice, automatically and without

further action of the Court, nine months after the Effective Date of this Agreement, or within

the extended time frame granted by the Court for good cause.


Parties’ Attorneys: Sign and Date below:


FOR PLAINTIFF UNITED STATES:

       Pamela S. Karlan
       Principal Deputy Assistant Attorney General
       Civil Rights Division

       DELORA L. KENNEBREW
       Chief
       Employment Litigation Section




{D1604556.1}                                    12
   Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 14 of 17 PageID #: 31




      /s/ Lori Kisch
      (3/2/2021)
      LORI KISCH (DC Bar No. 491282)
      Special Litigation Counsel
      U.S. Department of Justice
      Civil Rights Division
      Employment Litigation Section
      150 M Street, NE, Suite 6.145
      Washington, D.C. 20530
      Telephone: (202) 305-4422
      Facsimile: (202) 514-1005
      Email: Lori.Kisch@usdoj.gov

      /s/ Sara Safriet
      (3/2/2021)
      SARA SAFRIET (DC Bar No. 1012810)
      Senior Trial Attorney
      U.S. Department of Justice
      Civil Rights Division
      Employment Litigation Section
      150 M Street, NE, Suite 9.926
      Washington, D.C. 20530
      Telephone: (202) 305-0827
      Facsimile: (202) 514-1005
      Email: Sara.Safriet@usdoj.gov


FOR DEFENDANTS TALLAHATCHIE COUNTY, MISSISSIPPI AND TALLAHATCHIE
COUNTY SHERIFF, IN HIS OFFICIAL CAPACITY

      /s/Timothy M. Peeples
      (3/2/2021)
      TIMOTHY M. PEEPLES (MS Bar No. 100103)
      Daniel Coker Horton & Bell
      265 North Lamar Boulevard, Suite R
      Oxford, MS 38655
      Telephone: (662) 232-8979
      Fax: (662) 232-8940
      Email: TPeeples@danielcoker.com




{D1604556.1}                           13
    Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 15 of 17 PageID #: 32




                                          APPENDIX A
                   INDIVIDUAL RELIEF AND RELEASE OF CLAIMS
       I, [name_____________________________], accept the monetary relief that is being
offered to me under the Settlement Agreement entered into between Tallahatchie County and the
Tallahatchie County Sheriff, Jimmy Fly, Jr., in his official capacity, (collectively, “Tallahatchie
County”) and the United States, resolving all legal and equitable claims set forth in the
Complaint filed by the United States regarding any discrimination in compensation from my
employment as a Deputy Sheriff with Tallahatchie County.
        For and in consideration of the acceptance of the relief offered to me by Tallahatchie
County, pursuant to the provisions of the Settlement Agreement entered into between the United
States and Tallahatchie County, I forever release and discharge Tallahatchie County, and all
current and former and future agents, employees, officials, designees, predecessors and
successors in interest from all legal and equitable claims set forth in the Complaint filed by the
United States regarding any discrimination in compensation from my employment as a Deputy
Sheriff with Tallahatchie County that have accrued prior to the date of this release.
        Nothing in this release shall waive any claims currently pending in any other lawsuit or
for any other claims I may have, other than the claims of discrimination in compensation raised
by the United States.
        I understand that Tallahatchie County assumes responsibility for all employer-side
federal, state, and local tax contributions applicable to the monetary award I receive under the
Settlement Agreement. I assume responsibility for any employee-side tax liability applicable to
the monetary award I receive under the Settlement Agreement.
       This Release constitutes the entire agreement between Tallahatchie County and myself
without exception or exclusion.
      I acknowledge that a copy of the Complaint and Settlement Agreement in this action have
been made available to me for my review.
       I further acknowledge that I have had a sufficient opportunity to consult with an attorney
of my choosing regarding the terms of this Release.
I HAVE READ THIS RELEASE AND UNDERSTAND THE CONTENTS THEREOF, AND I
AM VOLUNTARILY SIGNING THIS RELEASE.


Signed this _____ day of ___________________ 2021.


____________________________________________
Print Name


______________________________________________
Signature
    Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 16 of 17 PageID #: 33

                                         APPENDIX B
                   INDIVIDUAL RELIEF AND RELEASE OF CLAIMS
        I, Rodzinski Weekly, accept the monetary relief that is being offered to me under the
Settlement Agreement entered into between Tallahatchie County and the Tallahatchie County
Sheriff, Jimmy Fly, Jr., in his official capacity, (collectively, “Tallahatchie County”) and the
United States, resolving all legal and equitable claims set forth in the Complaint filed by the
United States regarding any discrimination in compensation from my employment as a Deputy
Sheriff with Tallahatchie County.
        For and in consideration of the acceptance of the relief offered to me by Tallahatchie
County, pursuant to the provisions of the Settlement Agreement entered into between the United
States and Tallahatchie County, I forever release and discharge Tallahatchie County, and all
current and former and future agents, employees, officials, designees, predecessors and
successors in interest from all legal and equitable claims set forth in the Complaint filed by the
United States regarding any discrimination in compensation from my employment as a Deputy
Sheriff with Tallahatchie County that have accrued prior to the date of this release.
        Nothing in this release shall waive any claims currently pending in any other lawsuit or
for any other claims I may have, other than the claims of discrimination in compensation raised
by the United States. Additionally, this release shall not waive any claims I raised in the pending
case entitled, Rodzinski Weekly v. Tallahatchie County, Mississippi, et al., Case No. 3:20cv146-
MPM-RP, which was filed in the United States District Court for the Northern District of
Mississippi.
        I understand that Tallahatchie County assumes responsibility for all employer-side
federal, state, and local tax contributions applicable to the monetary award I receive under the
Settlement Agreement. I assume responsibility for any employee-side tax liability applicable to
the monetary award I receive under the Settlement Agreement.
       This Release constitutes the entire agreement between Tallahatchie County and myself
without exception or exclusion.
      I acknowledge that a copy of the Complaint and Settlement Agreement in this action have
been made available to me for my review.
       I further acknowledge that I have had a sufficient opportunity to consult with an attorney
of my choosing regarding the terms of this Release.
I HAVE READ THIS RELEASE AND UNDERSTAND THE CONTENTS THEREOF, AND I
AM VOLUNTARILY SIGNING THIS RELEASE.


Signed this _____ day of ___________________ 2021.


____________________________________________
Print Name

______________________________________________
Signature
    Case: 3:21-cv-00045-NBB-RP Doc #: 4-1 Filed: 03/02/21 17 of 17 PageID #: 34




                                         APPENDIX C
Via First Class US Mail
Relief Recipient Name
ADDRESS

       Re:     United States v. Tallahatchie County and Tallahatchie County Sheriff, in his
               Official Capacity [Case No. _____]

Dear Mr. [Relief Recipient Name]:

        The United States and Tallahatchie County and the Tallahatchie County Sheriff, in his
official capacity (collectively, “Tallahatchie County”), have entered into a Settlement Agreement
related to the claims raised in the Complaint filed by the United States in the United States
District Court for the Northern District of Mississippi. In its Complaint, the United States
alleged that certain black deputy sheriffs were paid less than comparable white deputy sheriffs in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended,
(“Title VII”). Tallahatchie County denies the allegations, but in the interest of resolving the
matter, both parties have entered into the Settlement Agreement.

        Under the terms of the Settlement Agreement, a copy of which is enclosed, you are being
offered a monetary award. The award offered to you is [Award Amount] in back pay damages,
less applicable taxes, and any applicable pension deductions, consistent with the Settlement
Agreement.

       To receive the monetary award, you must sign the attached Release and return it along
with the enclosed W-4 and state income tax withholding forms, within 30 days of receipt.
You may return the signed Release and W-4 and state income tax withholding forms, via hand
delivery, US Mail, or EMAIL to the to the following:

               [Insert contact name, address, and email]

        If you do not send the signed and notarized Release to Tallahatchie County within
thirty (30) days, you may forfeit your rights to any relief under the Settlement Agreement.
Nothing in this Release shall waive any claims currently pending in any other lawsuit or for any
other claims you may have other than the claims of discrimination in compensation raised by the
United States.

       The monetary award will be paid to you within ten (10) days after Tallahatchie County
receives the signed Release from you. If you have any questions about this settlement, you may
consult an attorney of your own choosing and at your own expense or you may contact Lori
Kisch at (202) 598-5150; lori.kisch@usdoj.gov from the U.S. Department of Justice.

                                             Very truly yours,


                                             [Name of Signatory]
